DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The examiner acknowledges receipt of preliminary amendment filed 10/21/2020 and IDS filed 05/06/2021, 12/23/2020 and 10/21/2020.
Claims 1, 7-12 are amended.
Claims 2-6 are canceled.
Claims 1 and 7-12 are pending.
Priority
The examiner acknowledges this application as a CONTINUATION (CON) of 15/119,321 filed 08/16/2016, now US 10849834 B2, which is a 371 of PCT/JP2015/053761 filed 02/15/2015, and which claims benefit of JP 2014-042110 filed 02/17/2014.

Information Disclosure Statement
The IDS filed 05/06/2021, 12/23/2020 and 10/21/2020 have been considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-12 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10849834. Although the claims at issue are not identical, they are not patentably distinct from each other because issued claims 1-7, 11-15 teaches all the elements of examined claims 1 and 7-15.   The water content of issued claims 8-10 is less than water content of less than 30% of the examined claims.

Prior art made of record:
Haught et al. (US 2002/0014178 Al): Haught discloses a biocide composition (abstract; paragraphs [0002], [0006]) in the form of a gel/sheet (paragraphs [0067], [0070], [0198]); the composition has utility as a cosmetic (paragraphs [0062], [0089], claims 4 and 9); the composition comprising water as a solvent and present at amount in the range of 0-30% and 0.5 to 20% is most preferred amount (paragraph [0160]), organic acid such as citric acid, malic and succinic acid (paragraph [0178]), carboxymethyl cellulose or hydroxyethyl cellulose or hydroxypropyl cellulose or Polyvinyl alcohol as a thickening agent (paragraph [0184]) and the carboxymethyl cellulose would meet the limitation of water soluble polymer having a carboxy group as required by the claims; and alcohol such as ethylene glycol (paragraph [0063]) and the ethylene glycol, a polyol meets the polyalcohol of claim 1.   However, Haught does not teach rupture stress for the cosmetic gel sheet.
Konno et al. (US 2002/0081321 Al): Konno discloses gel sheet for cosmetic, the gel sheet is hydrous and comprises gel layer comprising polyacrylic acid, water, glycerin (abstract, paragraph [0022]); the hydrous gel layer contains water-soluble polymer such as hyaluronic acid (paragraph [0078]); and for pH, the layer contains citric acid or tartaric acid (paragraph [0078]);it is suggested that the water be adjusted to 10% by eight or more and that less than 10% is not recommended (paragraph [0075]).  However, Konno does not teach rupture stress for the cosmetic gel sheet.
EP 2 210 583 Al (TSUJIHATA SHIGETOMO): TSUJIHATA SHIGETOMO teaches gel sheet cosmetic (see the whole document). However, the amount of water in all the examples in greater that 70%.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613